The amendment moved for cannot be allowed, for that would be to make a new declaration.
The other motion was then urged by counsel for defendant, and MACAY, J., asked if there were any precedent to justify an admission to defend in that manner, when counsel for defendant cited the case stated in Bull., 97, and 2 Bac. Ab., 162; Barn. Supp., 24, 25; 2 Barn., 148. Where in case of several tenants, the rule may be drawn generally, that I. H., who claims title to the premises in question in his possession, shall be admitted defendant for such messages; and then plaintiff must prove what lands are in his possession — or specially, that I. H., who claims title to such lands, expressing them particularly, should be admitted defendant, and then the plaintiff need not make such proof. And he insisted that in the present case there was as much reason for admitting the defendant in the manner first stated as in the case where there are several tenants, since the tenant in the present case could not defend otherwise, without making an admission of the fact he principally intended to controvert.